GRIFFIN, J.
We find no error in the trial court’s finding of contempt for appellant’s failure to comply with the final judgment. We agree with appellant, however, that the portion of the order awarding attorney’s fees was error because there are no findings in the order to support the basis for entitlement or the amount. See, e.g., Beck *585v. Beck, 852 So.2d 934 (Fla. 2d DCA 2003); Saporito v. Saporito, 831 So.2d 697 (Fla. 5th DCA 2002); Maas v. Maas, 541 So.2d 160 (Fla. 2d DCA 1989).
AFFIRMED in part; REVERSED in part.
PLEUS, C.J. and LAWSON, J., concur.